Title: To George Washington from the Manufacturers of Snuff and Refined Sugar, 17 May 1794
From: Manufacturers of Snuff and Refined Sugar
To: Washington, George


               
                  To the President of the United States.
                  Philadelphia. [May] 17
                     [1794]
               
               The Memorial of the Manufacturers of Snuff and Refined Sugar, Respectfully Sheweth:
               THAT your memorialists, having, in vain, remonstrated to the respective Houses of Congress against the imposition of an excise upon their infant manufactures, are impelled, as a last resort, earnestly to solicit the interposition of your constitutional authority, to prevent the establishment of a measure so injurious to the interests, and so pernicious to the morals of a free people.
               That they would not presume thus to call your attention to their peculiar case, were they not conscious of entertaining a sincere disposition to participate, in common with their fellow citizens, in the inconveniencies and burdens of government; but, they confidently assert, that the attempt to expose them to heavier contributions, and more rigorous regulations, than any other class of citizens, is a violation of the principles of political justice, and inconsistent with the genuine spirit of that constitution, which, being established for the common good, contemplates, in all its operations, impartiality and equality.
               That your memorialists will not here recapitulate the various objections to the nature of the tax proposed, nor to its
                  
                  present application, for the purpose of raising a revenue from those branches of public industry, which rather require the aid and protection of government: On those subjects, your long and attentive observation of the history of men and nations, will furnish sufficient information; and it only remains to express their confidence, arising from your well tried and exemplary patriotism, that your assent will not be given to the introduction of a system, which, having uniformly undermined the freedom and felicity of every other country that permitted it, now menaces the destruction of that liberty and independence, which you have recently struggled to acquire.
               That, under this general view of the subject, your memorialists entreat, that you will pronounce a negative upon the several bills for laying an excise on their respective manufactures; and, by so doing, add to the many monuments of your wisdom, virtue and firmness, as a statesman, while you accumulate the sources of respect and affection in the breasts of your fellow-citizens.
               
                  THOMAS LEIPER, for himself and the other Snuff Manufacturers.
                  JACOB MORGAN, for himself and the other Refiners of Sugar.
               
            